Citation Nr: 0520223	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
prior to June 14, 1997.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, for the period from June 14, 1997 through July 21, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1969.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Following initial appellate review in June 1999, the Board 
remanded the case to the RO for further development of the 
record.  The Board noted that the issue then before the Board 
was timeliness of a substantive appeal.  Ultimately, that 
issue was resolved and the appeal continued on the merits.

In an October 2000 decision, the Board denied an initial 
rating in excess of 30 percent for the period prior to July 
22, 1999, and granted a 50 percent rating effective July 22, 
1999.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to the Secretary's unopposed motion, the Court, in a 
July 2001 Order, vacated and remanded the case to the Board.  
In June 2002, the Board issued a decision on the matter under 
consideration.  However, in September 2002, the Board vacated 
its June 2002 decision.  

The Board issued another decision in September 2002.  
Pursuant to a joint motion for remand, the Court, in a March 
2003 Order, vacated that part of the Board's September 2002 
decision which denied: (1) an initial rating in excess of 30 
percent for the period prior to July 22, 1999; and (2) an 
increased rating in excess of 50 percent from July 22, 1999.  
In that decision, the Board noted that the issue of service 
connection for sinusitis required additional action by the 
RO, because in May 2002, additional evidence was submitted in 
relation to this matter.  The appellant did not waive 
consideration of the pertinent evidence by the agency of 
original jurisdiction.  To date, no further action has been 
accomplished.

In October 2003, the Board remanded this case to the RO for 
additional development.  In a January 2005 rating decision, 
the RO awarded a 50 percent rating for the period prior to 
June 14, 1997; a 70 percent rating for the period from June 
14, 1997, through July 21, 1999; and a 100 percent rating 
from July 22, 1999.  As the maximum rating has been granted 
effective July 22, 1999, the Board's decision will only 
address periods prior to that.  

The issue of entitlement to service connection for sinusitis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACTS

1.  During the period prior to June 14, 1997, the appellant's 
PTSD was not manifested by the following:  (a) severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; (b) psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment; (c) occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationship.

2.  For the period from June 14, 1997 through July 21, 1999, 
the veteran's PTSD was not manifested by the following:  (a) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (b) totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; (c) demonstrably unable to obtain or 
retain employment; (d) total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD for the period prior to June 14, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 ( 1996 & 2004).

2.  The criteria for an initial rating in excess of 70 
percent for PTSD for the period from June 14, 1997 through 
July 21, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 ( 1996 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  The 
"notice" to the veteran is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, the claimant is to provide to VA and which information 
and evidence, if any, VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II additionally mandated that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  Although the Court did not 
specifically explain how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

Service connection for PTSD was awarded by a September 1997 
rating decision and the veteran appealed the assigned rating.  
In a May 2004 letter, VA notified the appellant of his 
responsibility to submit evidence which showed that his 
disability was worse.  This letter informed him of what 
evidence was necessary to substantiate his claim for higher 
rating.  The letter also suggested that he submit any 
evidence in his possession.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Subsequently, by a January 2005 
rating decision, the RO readjudicated the claim on appeal.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements of this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Applicable Law

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125- 
4.130 (2004)) ("current" regulations).  The Board has 
analyzed the veteran's claim under both sets of criteria.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, 

9411
Post-traumatic Stress Disorder

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment.  
100

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.
70

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced 
as to result in considerable industrial 
impairment.
50

Definite impairment in the ability to establish 
or maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  
30

Less than the criteria for 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.
10

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but do 
not cause impairment of working ability.
0

NOTE (1)  Social impairment per se will not be 
used as the sole basis for any specific 
percentage evaluation, but is of value only in 
substantiating the degree of disability based on 
all of the findings.


NOTE (2)  The requirements for a compensable 
rating are not met when the psychiatric findings 
are not more characteristic than minor 
alterations of mood beyond normal limitations; 
fatigue or anxiety incident to actual situations; 
minor compulsive acts or phobias, occasional 
stuttering or stammering; minor spasms or tics, 
minor subjective sensory disturbances such as 
anosmia, deafness, loss of sense of taste, 
anesthesia, paresthesia, etc.  When such findings 
actually interfere with employment to a mild 
degree, a 10 percent rating under the general 
rating formula may be assigned.


NOTE (3)  It is to be emphasized that vague 
complaints are not to be erected into a concept 
of conversion disorder.  A diagnosis  of 
conversion disorder must be established on the 
basis of specific distinctive findings 
characteristic of such disturbance and not merely 
by exclusion of organic disease.  If a diagnosis  
of conversion disorder is found by the rating 
board to be inadequately supported by findings, 
the report of examination will be returned 
through channels to the examiner for 
reconsideration.  


NOTE (4)  When two diagnoses, one organic and the 
other psychological or psychoneurotic, are 
presented covering the organic and psychiatric 
aspects of a single disability entity, only one 
percentage evaluation will be assigned under the 
appropriate Diagnostic Code determined by the 
rating board to represent the major degree of 
disability.  When the diagnosis of the same basic 
disability is changed from on organic one to on 
in the psychological or psychoneurotic 
categories, the condition will be rated under the 
new diagnosis .

38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to November 7, 
1996).

Under the version of Diagnostic Code 9411, which is effective 
November 7, 1996:


General Rating Formula for Mental Disorders
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:

flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.





50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2004) 

According to the current regulations, a mental disorder shall 
be evaluated based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Evidence

The pertinent medical evidence of record includes 1993 and 
1994 private psychological treatment records (from Karen 
Wolford, PhD.).  These treatment reports are handwritten and 
are in part illegible.  Records that the Board can decipher 
indicate that the veteran began seeing Dr. Wolford in 1993 
for depression and PTSD.  A June 1993 treatment report 
indicates that he felt that he may have PTSD as a result of 
stressors experienced in service.  Dr. Wolford felt that the 
veteran might have PTSD as depression and alcohol abuse were 
the two most frequent co-morbid diagnoses for PTSD.  The 
veteran agreed to further assessment of PTSD for treatment of 
unresolved survival guilt.  

A July 1993 treatment report indicates that the veteran was 
not certain if Prozac was helping him.  During the last three 
nights, he had difficulty with sleep.  He was bothered by his 
house being filthy and unorganized.  He was keyed up a lot, 
but thought that Prozac may have been helping him be more 
productive.  He had taken to bed and shut down on Memorial 
Day weekend, apparently due to overwhelming intrusive 
thoughts.  On a subsequent visit in July 1993, the appellant 
and Dr. Wolford primarily dealt with issues relating to his 
father's death.  He did report struggling with constant 
intrusive negative thoughts and flashbacks.  

Treatment notes dated in September and October 1993 reported 
feelings of depression as well as frustration regarding 
physical health issues.  An earthquake in India caused the 
veteran to have PTSD related numbness and to shut off his 
feelings.  There was an increase in his Prozac in October 
1993 and he reported that he no longer had periods of 
uncontrollable sadness.

A November 1993 treatment report indicates that the veteran 
had always been poised for fight or flight with significant 
muscle and nervous tension.  The anticipation of negative 
outcome of the accompanying ruminations was much less now.  
He was able to approach his stresses more productively.  His 
marital relationship was improving as well.  A December 1993 
note indicates that he remained level in his mood.  A January 
1994 treatment report states that his depression was 
improving.  In February 1994, he reported that his depression 
had been difficult during this especially long winter.  An 
April 1994 treatment report indicates that he was recovering 
from sinus surgery.  He had conflicting feelings between 
irritability that may relate to his anxiety relating to 
previous surgery and the accident trauma.  He realized that 
he was avoiding pursuing anything relating to service because 
it was too painful to deal with.  He was throwing himself 
more into his art and felt that he needed to find a balance 
between this and spending time with his family.  He felt 
guilty that sometimes he enjoyed himself, but he did not let 
this stop him.    

The veteran was afforded a VA psychiatric examination on June 
14, 1997.  Report of the examination indicates that the 
veteran stated that his problems started in 1966, when he was 
stationed in Turkey as a medic during earthquakes that hit 
that area in August 1966.  Since that time, he had had 
multiple problems, including not being able to tolerate being 
in close spaces and not tolerating any kind of noise.  His 
inability to tolerate noise was to the extent that he had to 
leave his spouse and three children last November in order to 
stay alone.  He stated that any kind of sound could cause 
severe startle response.  He had difficulty being around 
people in general.  Anything could cause major anger 
outbursts.  He also had difficulty with sleep.  He began 
having problems with alcohol when he started to use alcohol 
to control his nervousness and to help him sleep.  He 
reported that he had been sober for ten years.  He had 
recurrent intrusive thoughts of the earthquake.  Any heavy 
noise, such as sounds from an aircraft, could trigger his 
flashbacks.  He also complained of depression because of all 
of the above symptoms and his inability to control the 
symptoms.  He had fluctuating appetite and energy depending 
on his mood.  He used to enjoy drawing and painting, but was 
now having difficulty doing it.  Other stressors contributing 
to his depression also included his dysfunctional 
relationship with his spouse and children.  The veteran was 
taking Prozac and indicated that this helped significantly 
with stabilizing his mood.  

Examination showed that the veteran had average hygiene and 
grooming.  He showed moderate psychomotor agitation.  It was 
at times difficult to fully understand him because of 
fluctuation in his tone of voice.  He had very poor eye 
contact but was overall cooperative.  He had mild 
tremulousness in both hands but no abnormal movement 
otherwise.  He described his mood as terrible.  His affect 
was appropriate, at times labile.  Thought processes and 
content were within normal limits, although at times, he 
became tangential and circumstantial.  Otherwise, he had no 
formal thought disorder.  There were no hallucinations, 
delusions, or blocking.  There was no suicidal or homicidal 
ideation, intention, or plan.  His cognition was grossly 
intact.  Insight and judgment were fair.  The impression was 
PTSD; depressive disorder, not otherwise specified; and 
alcohol dependence, in full remission.  The examiner 
commented that the appellant appeared to have moderate 
difficulty in his social and occupational life.  He had been 
able to maintain his job in loading airplanes since 1974 with 
very little time missed from work.  His social life appeared 
more affected, especially after his separation from his 
family last November.   His Global Assessment of Functioning 
(GAF) score was 51-60.  (According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), a GAF score of 
51 to 60 signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   38 
C.F.R. § 4.125.)
  
A VA psychiatric consultation note, dated July 22, 1999, 
revealed that in terms of the PTSD, the veteran was still 
experiencing flashbacks and brief periods of 
depersonalization.  It was noted that he was also suffering 
from attention deficit disorder and depression as well.  In 
terms of the depression, he was suffering from decreased 
sleep; decreased interest in daily activities; increased 
feelings of guilt; decreased energy level; decreased 
concentration; decreased attention span; and psychomotor 
retardation alternating with psychomotor agitation.  There 
were no self-hostile ideations, intention, or plan.   

The veteran's past psychiatric history was reported to 
include seeing Dr. Karen Wolford in the 1990's, who diagnosed 
him with PTSD.  Subsequently, he was seen at the Vet Center.  
In April 1999, the Vet Center was located near a building 
that was being torn down and the construction and noise 
seemed to exacerbate his PTSD.  As a result, he stopped going 
to the Vet Center.  He indicated that he was willing to 
return to the Vet Center now that the building had been torn 
down.  

The veteran's family and social history was noted as being 
married, but separated.  He had been living by himself for 
the past three years.  He was good friends with his spouse, 
but felt that he could not live with her.  His occupational 
history was that in 1974, he began working for U.S. Air, 
working outdoors rather than indoors, loading and unloading 
airplanes.  He had been there since that time in spite of the 
severe symptoms that he currently had.

Mental status examination revealed that he was cooperative 
but obviously anxious and depressed.  His affect was 
constricted and his mood was periodically sad.  His thought 
processes were within normal limits.  Thought content was 
negative for any active ongoing suicidal ideation, intention, 
or plan.  There was no homicidal or paranoid ideation.  There 
were no delusions or hallucinations.  His attention span, 
concentration, memory and orientation were fair in spite of 
the ongoing stressors in his life.  The diagnostic impression 
was PTSD characterized by flashbacks, brief periods of 
depersonalization, and a lot of obsessive ruminations 
regarding incidents that occurred during his stay in Turkey.  
A GAF score of 50 was assigned.  (A GAF of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  38 C.F.R. § 4.125.)
  
In a March 2000 letter, the Syracuse Vet Center noted that 
the veteran was seen in 1997 for one intake session.  He was 
not seen again until January 1999, but then was only seen 
twice.  At that time, he reported ongoing problems with 
anxiety, depression, intimacy, and communication.  He 
returned for treatment at the Vet Center in 2000

The evidence of record indicates that since July 1999, the 
veteran has continued to receive mental health treatment.  
Since he was awarded the maximum allowable benefits effective 
from July 1999, further discussion of the records which 
report his symptoms and the severity of his symptoms since 
July 1999 is not necessary.  The Board notes, however, that a 
June 2004 VA examination was conducted to address the 
severity of the veteran's disability during the time-period 
in which the claim has been pending.  Thus, the Board must 
discuss the findings of this examination.  

The June 2004 examination report indicates that throughout 
the interview, the veteran was found to be moderately to 
severely anxious and agitated, and had difficulty 
concentrating due to anxiety, with shaking hands and 
sometimes his whole body.  He reported that going back to 
thinking about problems caused him to be more anxious.  He 
reported that since 1987, he had been housebound because of 
serious anxiety, except he was able to go to work because he 
felt an obligation towards his family and children.  
Otherwise, he stayed home as he could not stand any social 
interaction, noise, or commotion.  Life had become rather 
difficult for him as well as his family such that his family 
asked him to move out in 1996.  He reported to have no 
friends and no associates since retiring and leaving his job.  
He stopped working in January 2002 on psychiatric advice.  He 
reported it was extremely difficult to work among people 
because they would ask questions or say things and then make 
fun of him to the degree that he was having homicidal 
thoughts.  He reported that every day was a problem.  The 
anxiety and fear have continued since he has stopped working, 
but at least he did not have to face people that made him 
homicidal.  

The veteran worked as a baggage handler from 1976 to 2003.  
He stated that he used to drink to stop the pain of the 
anxiety, depression, and anger, but had stopped drinking 
since 1987.  At that time, his anxiety became profound to the 
degree that he was housebound and could not deal with his 
family, friends, or co-workers.  He did not realize that 
there was help available until 1992, at which time he began 
treatment with a trauma specialist and received medication 
from his family physician.  He also reported having had 
problems with attention and hyperactivity from his school 
days, but that it was not diagnosed or treated at that time.  
He reported having persistent problems with attention, which 
had been diagnosed after testing at the VA, and was being 
treated with dextroamphetamine, which helped.  Without the 
medication, he could not carry out or pay attention to 
anything, including an interview such as this one.  

The veteran reported that his depression came in waves, where 
he would lose all motivation for doing anything, become 
unable to accomplish much, and become more withdrawn and sad.  
As to his family, he reported that he was married in 1972 and 
was still on good terms with his spouse, who he saw 
occasionally.  However, there was no intimacy and he could 
not stand the prolonged contact.  His three children lived 
with his spouse.  He felt this was best as he made people's 
life difficult with his anxiety and agitation.  

The appellant was examined and diagnosed with PTSD, 
obsessive-compulsive disorder, history of adult attention 
deficit disorder, and depressive disorder in remission.  The 
examiner stated that prior to November 1996, the veteran met 
criteria C and D as enumerated in the examination request.  
(Criteria C are the criteria for a 50 percent rating under 
the pre-November 1996 rating schedule; Criteria D are the 
criteria for a 30 percent rating under the pre-November 1996 
rating schedule.)  For the period of November 7, 1996 to July 
21, 1999, he met criteria F.  (Criteria F are the criteria 
for a 70 percent rating under the current rating schedule.)   
Beginning July 22, 1999, he met criteria E.  (Criteria E are 
the criteria for a 100 percent rating under the current 
rating schedule.)

Analysis

The June 2004 examination report noted that the appellant met 
the criteria for a 50 percent rating prior to November 1996, 
and the RO accordingly assigned a 50 percent rating.  The 
examiner also stated that the veteran met the current 
criteria for a 70 percent rating from November 7, 1996, the 
date that the criteria for evaluating psychiatric disorders 
changed.  The examiner did not provide a clear explanation 
for this finding and the Board cannot see how or why the 
examiner felt that the criteria for a 70 percent rating were 
met effective November 7, 1996, particularly in view of the 
fact that the pertinent evidence of record does not include 
any helpful treatment records between 1994 and the veteran's 
VA examination on June 14, 1997 (there was a visit to the Vet 
Center in 1997; no other treatment was sought between May 
1994 and June 1997).  The RO has awarded a 70 percent rating 
effective from the date of the June 1997 VA  examination.  

A review of the June 1997 VA examination indicates that at 
that time, most of the criteria for a 70 percent rating under 
the current rating schedule were not satisfied.  The veteran 
did not have suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  As for the 
inability to establish and maintain effective relationships, 
the June 1997 examination report noted that the appellant 
appeared to have moderate difficulty in his social and 
occupational life.  He had maintained his job with very 
little time missed from work.  It was his social life that 
was more affected, particularly after his separation from his 
family the previous November.  However, it is noted that he 
left his family due to his inability to tolerate noise.  
Subsequent records indicate that he had a good relationship 
with his spouse, but was simply unable to live with her.  
Thus, while his ability to establish and maintain effective 
relationships was affected, it cannot be said that he was 
unable to establish and maintain such relationships.  

With regard to impaired impulse control, the June 1997 VA 
examination report notes that the appellant indicated that 
anything could cause major anger outbursts.  Thus, he may 
have met this factor at that time.  Also, given the totality 
of his symptoms, he may very well have had difficulty 
adapting to stressful circumstances.  However, the total 
disability picture shown by evidence of record, to include 
the GAF score assigned at that time, more closely 
approximates the current criteria for a 50 percent rating.  
Other than the June 2004 examiner's opinion, there is simply 
no other information in the way of objective evidence to show 
that the veteran met the current criteria for a 70 percent 
rating prior to the June 1997 VA examination.  The June 2004 
VA examiner's opinion not withstanding, there are no 
treatment records or other objective data that would indicate 
that the appellant's disability was so severe as to meet the 
criteria for a 70 percent rating under the current rating 
schedule.  38 C.F.R. § 4.126.  

As for a higher rating under the old rating schedule, the 
Board notes that the 1993 and 1994 private psychological 
records do not show a disability picture consistent with a 70 
percent rating.  These records showed some struggle with 
anxiety and depression.  These records also indicate that the 
veteran was working on improving his relationship with his 
spouse and struggling with spending time doing his hobby 
versus spending time with his family.  These records in no 
way show severe social or occupational impairment such as to 
warrant a 70 percent rating under the old rating criteria.  
Further, for the reasons explained above, the June 1997 VA 
examination also does not provide a basis for finding severe 
occupational and social impairment prior to June 1997.  
Again, the examiner at that time found that the appellant had 
missed little time from work and that he had moderate social 
and occupational impairment.  Also, while the veteran had to 
leave his family in November 1996, this was reported to be 
due to his inability to tolerate noise.  Subsequent records 
note a good relationship between the veteran and his spouse 
(though he is unable to live with her).  The Board does not 
find that the evidence shows that the appellant had severe 
social and occupational impairment prior to June 1997.  

The Board concludes that, although the VA examiner in June 
2004 indicated that the veteran met the criteria for a 70 
percent rating effective from November 7, 1996, all other 
objective evidence, particularly evidence dated closer to the 
period in question, to include the GAF score assigned in June 
1997, fail to show that the severity of his disability met 
the criteria for a 70 percent rating prior to June 14, 1997.  
Therefore, a rating in excess of 50 percent for the period 
prior to June 14, 1997, is not warranted.  

The Board also finds that the veteran does not meet the 
criteria for a 100 percent rating prior to July 22, 1999.  
The veteran's symptoms included intrusive thoughts, 
flashbacks, anxiety, depression, problems with intimacy and 
communication, inability to be in closed space, inability to 
tolerate noise, irritability and anger outbursts.  Total 
impairment as contemplated by the schedule under both the old 
and current rating criteria were not manifested prior to July 
22, 1999.  He was able to continue to work.  While he was 
unable to reside with his spouse, he remained good friends 
with her.  He had appropriate affect and no formal thought 
disorder.  He had no hallucinations, delusions, suicidal 
ideation, or homicidal ideation.  His insight and judgment 
were fair.  The symptoms and findings prior to July 22, 1999, 
do not show a disability picture which would warrant a 100 
percent rating.  Accordingly, a rating in excess of 70 
percent for the period from June 14, 1997, through July 21, 
1999, is denied.  



ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period prior to June 14, 1997, is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD, for the period from June 14, 1997 to July 21, 1999, is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A review of the claims folder confirms that the issue of 
entitlement to service connection for sinusitis is still in 
active status.  By virtue of a July 2001 Order of the Court, 
the Board's October 2000 decision which, in part, denied 
service connection for sinusitis, was vacated and remanded.  
In the Board's decision of September 2002, it was noted that 
the issue of service connection for sinusitis required 
additional action by the RO, because in May 2002, additional 
evidence was submitted in relation to this matter.  The 
appellant did not waive consideration of the pertinent 
evidence by the agency of original jurisdiction.  To date, no 
further action has been accomplished by the RO.

It does not appear that the veteran has been advised of the 
impact of VCAA on this issue, either by letter or in a 
supplemental statement of the case.  Furthermore, the 
evidence submitted by the veteran in May 2002 has not been 
review by the RO.  In order to give the veteran all due 
process rights to which he is entitled, the case is remanded 
for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for sinusitis since service.  
After the veteran has signed the 
appropriate releases, those records, not 
already on file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination to determine whether the 
veteran presently has a sinus condition 
related to service.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is to provide 
an opinion as to whether it is at least 
as likely as not that any presently 
diagnosed sinus disorder is related to 
any sinus disorder noted in service.  
Adequate reasons and bases for any 
opinion rendered must be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


